Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-19-2003

Youngblood v. DeWeese
Precedential or Non-Precedential: Precedential

Docket No. 03-1722




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Youngblood v. DeWeese" (2003). 2003 Decisions. Paper 5.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/5


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                      PRECEDENTIAL

                           Filed December 18, 2003

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT


                No. 03-1722


  ROSITA C. YOUNGBLOOD; PARENTS UNITED
   FOR BETTER SCHOOLS, INC.; PENN-KNOX
NEIGHBORHOOD ASSOCIATION; BUDD HOUSE
INC.; EDITH WEEKS, Reverend; EDWINA BAKER
                      v.
   H. WILLIAM DEWEESE; MICHAEL VEON,
                                Appellants

 Appeal from the United States District Court
   for the Eastern District of Pennsylvania
      (D.C. Civil Action No. 02-cv-07683)
  District Judge: Honorable J. Curtis Joyner

          Argued October 29, 2003
 Before: SCIRICA, Chief Judge, NYGAARD and
            AMBRO, Circuit Judges

      (Opinion filed December 18, 2003)
               André L. Dennis, Esquire
               Danielle Banks, Esquire (Argued)
               Stradley, Ronon, Stevens & Young
               260 One Commerce Square
               Philadelphia, PA 19103
                 Attorneys for Appellants
                              2


                      Anthony L. Cianfrani, Esquire
                       (Argued)
                      Suite 1920
                      1500 Walnut Street
                      Philadelphia, PA 19102
                        Attorney for Appellees


                 OPINION OF THE COURT

AMBRO, Circuit Judge:
   We decide whether two state representatives enjoy
legislative immunity from another representative’s claim
that they unfairly allocated the legislature’s office-staffing
appropriation in violation of her civil rights. The
Defendants-Appellants,       Representatives     H.    William
DeWeese and Michael Veon, appeal from the order of the
United States District Court for the Eastern District of
Pennsylvania denying their motion to dismiss. We conclude
that Representatives DeWeese and Veon’s allocation of
district office funds from the legislature’s appropriation was
a legislative act, and thus they are entitled to legislative
immunity. Accordingly, we reverse.

                              I.

              Facts and Procedural Posture
  The Pennsylvania House of Representatives annually
appropriates funds to be used by state representatives for
district office staffing and constituent service programs. The
political party leadership, however, decides how this
appropriation is allocated among individual representatives.
  On October 3, 2002, Representative Youngblood, a
Democrat, sued Representative DeWeese, the leader of the
House Democratic Caucus, and Representative Veon, the
House Democratic Whip, alleging that, in retaliation for her
dissent against the party leadership, they denied her an
adequate budget allocation for district office staffing and
constituent services. Youngblood claimed that, in so doing,
                                   3


DeWeese and Veon violated her Fourteenth Amendment
equal protection rights, which is actionable under 42 U.S.C.
§ 1983.
  Representatives DeWeese and Veon moved to dismiss
Representative Youngblood’s complaint under Federal Rule
of Civil Procedure 12(b)(6), arguing that her claims are
barred both by the doctrines of legislative immunity and
sovereign immunity. They also argued that the individual
and organizational constituents who joined Representative
Youngblood’s complaint lacked standing.
   The District Court denied the motion to dismiss in a one-
page order on February 14, 2003. In a footnote, the Court
indicated that Representatives DeWeese and Veon are not
protected by legislative or sovereign immunity, and that
Youngblood’s constituent co-plaintiffs have a legally
cognizable injury sufficient to confer individual and
associational standing. Representatives DeWeese and Veon
filed this timely appeal from that order.

                                  II.

            Jurisdiction and Standard of Review
   We generally do not have jurisdiction under 28 U.S.C.
§ 1291 to review interlocutory decisions such as the denial
of a motion to dismiss. Under the Collateral Order Doctrine,1
however, we have recognized exceptions to this rule. One
well-established exception is for orders denying motions to
dismiss for reasons of immunity. See, e.g., In re
Montgomery County, 215 F.3d 367, 373 (3d Cir. 2000)

1. The Collateral Order Doctrine excepts a “narrow range” of
interlocutory decisions from the general rule that only final orders are
appealable. In re Montgomery County, 215 F.3d 367, 373 (3d Cir. 2000)
(citing Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46
(1949)). To fall within the Collateral Order Doctrine, an interlocutory
decision must “conclusively determine the disputed issue, the issue
must be completely separate from the merits of the action, and the
decision must be effectively unreviewable on appeal from a final
judgment.” Id. (citing Coopers & Lybrand v. Livesay, 437 U.S. 463, 468
(1978)).
                                  4


(citing Nixon v. Fitzgerald, 457 U.S. 731 (1982)). Thus, we
have jurisdiction over the District Court’s denial of
DeWeese and Veon’s motion to dismiss on immunity
grounds.2
  Absolute legislative immunity is a pure legal question
over which we exercise plenary review.3 Id. at 372.

                                 III.

          The Doctrine of Legislative Immunity
   Since 1951, state legislators have enjoyed absolute
immunity from suit and liability for their legislative
activities. Tenney v. Brandhove, 341 U.S. 367 (1951). The
scope of state legislators’ immunity is “coterminous” with
the absolute immunity afforded to members of Congress
under the Speech or Debate Clause, Art. I, § 6, of the
United States Constitution. Larsen v. Senate of the
Commonwealth of Pa., 152 F.3d 240, 249 (3d Cir. 1998)
(citing Supreme Ct. of Va. v. Consumers Union of the United
States, Inc., 446 U.S. 719, 732-33 (1980)). Thus, the history
of the Speech or Debate Clause—including the rationale
behind its drafting and the judicial decisions of the last two
centuries construing its scope—is relevant to this case
involving state legislators.
   The Speech or Debate Clause provides that, “for any
Speech or Debate in either House, [Senators and
Representatives] shall not be questioned in any other
Place.” U.S. Const., art. I, § 6, cl. 1. The Constitution’s
framers borrowed the idea that legislators should be
protected from arrest and civil prosecution from England,
where members of Parliament had enjoyed legislative

2. We have no precedent on whether the denial of a motion to dismiss on
the basis of standing is immediately appealable under the Collateral
Order Doctrine. Because we reverse the District Court’s order on
legislative immunity grounds, it is unnecessary for us to reach this
jurisdictional question today.
3. Because we decide that Representatives DeWeese and Veon enjoy
legislative immunity in this case, we do not reach the question of
whether they are entitled to sovereign immunity.
                              5


immunity since 1689. See Tenney, 341 U.S. at 372.
Ensuring a strong and independent legislative branch was
essential to the framers’ notion of separation of powers,
which required “some practical security for each [branch]
against the invasion of the others.” The Federalist No. 48
(Madison). The Speech or Debate Clause is one
manifestation of this practical security for protecting the
independence of the legislative branch—by ensuring that
legislators are not subject to “prosecution by an unfriendly
executive and conviction by a hostile judiciary.” See United
States v. Johnson, 383 U.S. 169, 179 (1966). So obvious
was the Clause’s importance that the Constitutional
Convention in 1787 approved it without discussion and
without opposition. Id. at 177.
   The Supreme Court first addressed the Speech or Debate
Clause in 1880. See Kilbourn v. Thompson, 103 U.S. 168
(1880). In deciding that members of Congress were immune
from false-imprisonment claims arising from their acts of
voting for a resolution that ordered a witness’s arrest, the
Court rejected a “narrow view” of the Clause limiting the
privilege to “words spoken in debate.” Id. at 204. Rather,
the Court concluded that legislative immunity applies to
written reports presented by congressional committees, the
offering of resolutions, the act of voting, and “to the things
generally done in a session of the House by one of its
members in relation to the business before it.” Id.
   The Court next construed the Speech or Debate Clause in
1951 when it held that legislative immunity extended to
claims that members of a state legislature’s Un-American
Activities Committee had violated a witness’s civil rights in
the course of an investigative hearing. Tenney, 341 U.S. at
378. Investigation is within the “sphere of legitimate
legislative activity” to which legislative immunity extends.
Id. at 376-78. The Court also clarified that legislators’
motives are irrelevant to whether their activities enjoy
legislative immunity, stating that “[t]he claim of an
unworthy purpose does not destroy the privilege.” Id. at
377.
  Since Tenney, the Supreme Court has defined the sphere
of legitimate legislative activities to include activities that
are “an integral part of the deliberative and communicative
                               6


processes by which Members participate in committee and
House proceedings with respect to the consideration and
passage or rejection of proposed legislation or with respect
to other matters which the Constitution places within the
jurisdiction of either House.” Gravel v. United States, 408
U.S. 606, 625 (1972). For example, the legitimate legislative
sphere includes such acts as: voting for a resolution, Powell
v. McCormack, 395 U.S. 486, 504-05 (1969); subpoenaing
and seizing property and records for a committee hearing,
Eastland v. United States Servicemen’s Fund, 421 U.S. 491,
507 (1975), and Dombrowski v. Eastland, 387 U.S. 82, 84-
85 (1967); preparing investigative reports, Doe v. McMillan,
412 U.S. 306, 313 (1973); addressing a congressional
committee, Gravel, 408 U.S. at 616; and, of course,
speaking before the legislative body in session, Johnson,
383 U.S. at 184-85.
   But the Court has rejected a reading of the Speech or
Debate Clause that is so broad as to cover everything
“related to the due functioning of the legislative process.”
United States v. Brewster, 408 U.S. 501, 513 (1972).
Immunity does not extend to acts that are “casually or
incidentally related to legislative affairs but not a part of the
legislative process itself.” Id. at 528. Thus there is no
immunity for political activities, including “a wide range of
legitimate ‘errands’ performed for constituents, the making
of appointments with Government agencies, assistance in
securing Government contracts, preparing so-called ‘news
letters’ to constituents, news releases, and speeches
delivered outside the Congress.” Id. at 512. And for sure
legislative immunity does not extend to accepting bribes, id.
at 526, and disseminating legislative materials that are
classified, Gravel, 408 U.S. at 625-26, or libelous, Doe, 412
U.S. at 314-15.
   In Bogan v. Scott-Harris, 523 U.S. 44 (1998), its most
recent decision on legislative immunity and one that is
instructive to our case, the Court held that municipal
legislators enjoy the same legislative immunity as federal
and state legislators. Id. at 49. Thus, municipal officials
were immune from a plaintiff ’s claim that the officials
violated her civil rights when they enacted a budget that
eliminated her position. Id. at 55. Though the Court did not
                                    7


outright require an act to be legislative in both “formal[ ]
character” and substance in order to enjoy immunity, it
observed that in this case the budget ordinance in
substance “bore all the hallmarks of traditional legislation”
because it “reflected a discretionary, policymaking decision
implicating the budgetary priorities of the city and the
services the city provides to its constituents.” Id. at 55-56.

                                   IV.

         Analysis of Representatives DeWeese and
                  Veon’s Legislative Acts
   Representative Youngblood alleges that Representatives
DeWeese and Veon allocated the General Assembly’s total
appropriation for district office staffing in a punitive
manner in violation of her civil rights. To opine on
immunity, we must examine the legislators’ acts “stripped
of all considerations of intent and motive.” Bogan, 523 U.S.
at 55; see also Eastland, 421 U.S. at 508; Tenney, 341 U.S.
at 377. Thus, guided by the Supreme Court’s Speech or
Debate Clause jurisprudence,4 we must determine whether

4. Youngblood argues that we should instead apply the two-part analysis
we used in Carver v. Foerster, 102 F.3d 96 (3d Cir. 1996), to determine
that a county commissioner did not enjoy legislative immunity for
ordering the termination of all county employees who supported his
political opponent. In Carver, we analyzed the commissioner’s activities
for whether they were both substantively and procedurally legislative. Id.
at    100.    We     have    since    recognized,  however,      that  the
substance/procedure test was “developed for municipalities,” where
individual officials are more likely to perform a mixing of administrative
and legislative functions, and thus have “decline[d] to extend [the Carver]
analysis . . . to other levels of government.” Larsen v. Senate of the
Commonwealth of Pa., 152 F.3d 240, 252 (3d Cir. 1998).
   We similarly decline to apply the Carver analysis to this case,
especially in light of language from the Supreme Court that, we believe,
casts doubt on the propriety of using any separate test to examine
municipal-level legislative immunity, see Bogan, 523 U.S. at 49 (holding
that local legislators are “likewise” absolutely immune from suit under
§ 1983), particularly a two-part, substance/procedure test, id. at 55
(refusing to require that an act must be “legislative in substance” as well
as of “formally legislative character” in order to be a legislative act).
                             8


Representatives DeWeese and Veon’s acts of allocating the
total appropriation for office staffing among the Democratic
house members is “within the sphere of legitimate,
legislative activity.” Tenney, 341 U.S. at 376.
   We conclude that they are, as “the sphere of legitimate,
legislative activity” extends to “committee and House
proceedings with respect to . . . matters which the
Constitution places within the jurisdiction of either House.”
Gravel, 408 U.S. at 625. The Pennsylvania General
Assembly has the authority to appropriate funds to be used
by Representatives for district office staffing and
constituent service programs. See Pa. Const. Art. III, § 11
(“The general appropriation bill shall embrace nothing but
appropriations for the executive, legislative and judicial
departments of the Commonwealth, for the public debt and
for public schools. . . .”). By appropriating a lump sum for
all Representatives’ district office-staffing, the General
Assembly has delegated the legislative authority to
determine an individual Representative’s funding to the
House of Representatives’ party leaders. In this sense,
delegating to the party leadership is no different than
delegating to a legislative committee completing the
allocation process. The party leaders’ exercise of that
authority is more than merely “casually or incidentally
related” to the appropriation-legislation, Brewster, 408 U.S.
at 528—it is its direct consequence. Representatives
DeWeese and Veon’s “deliberative and communicative
processes” in the course of exercising that legislative
authority is, therefore, privileged from judicial scrutiny.
Gravel, 408 U.S. at 625.
   Furthermore, Representatives DeWeese and Veon’s
allocation of the office-staffing appropriation, conducted
pursuant to the legislative authority implicit in the
appropriations    legislation    itself,  is   unlike   the
“extracurricular” activities that the Supreme Court has
found to be outside the scope of legislative immunity, such
as the political acts a legislator performs for her
constituents in the hope of being reelected, the acceptance
of bribes, and the unauthorized publication of legislative
testimony or reports. See Brewster, 408 U.S. at 526;
Gravel, 408 U.S. at 625-26; Doe, 412 U.S. at 314-15.
                                9


Rather, the allocation activities fit the description the Bogan
Court used to describe a substantively legislative act: “a
discretionary, policymaking decision implicating the
budgetary priorities of the [House].” Bogan, 523 U.S. at 55-
56.
  We find support in the policy underlying legislative
immunity, as the Supreme Court instructs us to construe
the Speech or Debate Clause “broadly to effectuate its
purposes.” Eastland, 421 U.S. at 501. If we allowed
Representative Youngblood to challenge Representatives
DeWeese and Veon’s budgetary discretion in court, we
would enable the judicial branch to scrutinize the manner
in which the General Assembly allocates internal funds.
This would compromise the independence of the legislative
branch, the very principle legislative immunity is intended
to protect. See id. at 502; Tenney, 341 U.S. at 373. That
Representative Youngblood is challenging the punitive
nature of Representatives DeWeese and Veon’s allocation
further evidences that in this case legislative immunity
would serve its intended purpose of protecting against
inquiry into legislators’ motives. See Johnson, 383 U.S. at
180.

                               V.

                         Conclusion
   We hold that Representatives DeWeese and Veon’s acts of
allocating    the   General     Assembly’s    office-staffing
appropriation among individual Representatives is a
legislative act to which legislative immunity extends.
Accordingly,    the   District   Court’s   order    denying
Representatives DeWeese and Veon’s motion to dismiss on
this ground will be reversed.

A True Copy:
        Teste:

                    Clerk of the United States Court of Appeals
                                for the Third Circuit